                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


TIMOTHY LEONARD LEE MEDEL,

                Plaintiff,

                v.                                          CASE NO. 18-3216-SAC

JAMES R. SCHROEDER, et al.,

                Defendants.


                              MEMORANDUM AND ORDER
                              AND ORDER TO SHOW CAUSE

       Plaintiff Timothy Leonard Lee Medel is hereby required to show good cause, in writing,

to the Honorable Sam A. Crow, United States District Judge, why this action should not be

dismissed due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is

also given the opportunity to file a complete and proper amended complaint to cure the

deficiencies.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. Plaintiff alleges that he was arrested in

Thomas County, Kansas, on May 14, 2018, and was transferred to the Finney County Jail on

May 18, 2018, “for no reason.” Plaintiff alleges there were no charges in Finney County and an

arrest warrant was not issued until July 24, 2018. Plaintiff was served the next day—July 25,

2018—and was not taken to a first appearance until August 10, 2018. Plaintiff alleges violations

of his due process rights and K.S.A. § 22-2401. Plaintiff also claims wrongful imprisonment and




                                                1
malicious prosecution. Plaintiff alleges that he filed motions to dismiss his state criminal case

No. 2018-CR-000133.

       Plaintiff names as defendants: James R. Schroeder, Thomas County District Court Judge;

Rachel Lamm, Thomas County District Attorney; and Tom Nickols, Jr., Thomas County Sheriff.

Plaintiff seeks to have all charges associated with the case dismissed and “appropriate

compensation.”

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).



                                                2
        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it



                                                   3
innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

        1. Immunity

                A. Eleventh Amendment Immunity

        Although it is unclear whether Plaintiff sues any of the defendants in their official

capacity, a claim against state officials for monetary damages is barred by sovereign immunity.

An official-capacity suit is another way of pleading an action against the governmental entity

itself. Kentucky v. Graham, 473 U.S. 159, 165 (1985). “When a suit alleges a claim against a

state official in his official capacity, the real party in interest in the case is the state, and the state

may raise the defense of sovereign immunity under the Eleventh Amendment.” Callahan v.

Poppell, 471 F.3d 1155, 1158 (10th Cir. 2006) (quotation omitted).                 Sovereign immunity

generally bars actions in federal court for damages against state officials acting in their official

capacities. Harris v. Owens, 264 F.3d 1282, 1289 (10th Cir. 2001). It is well established that

Congress did not abrogate the states’ sovereign immunity when it enacted § 1983. Quern v.

Jordan, 440 U.S. 332, 338–45 (1979); Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002).

        The bar also applies when the entity is an arm or instrumentality of a state. Sturdevant v.

Paulsen, 218 F.3d 1160, 1164 (10th Cir. 2000).              In determining whether an entity is an

instrumentality or arm of the state for purposes of Eleventh Amendment immunity, the Tenth

Circuit has established a two-part inquiry, requiring an examination of: (1) “the degree of

autonomy given to the agency, as determined by the characterization of the agency by state law

and the extent of guidance and control exercised by the state,” and (2) “the extent of financing



                                                    4
the agency receives independent of the state treasury and its ability to provide for its own

financing.” Duke v. Grady Mun. Sch., 127 F.3d 972, 974 (10th Cir. 1997) (citations omitted).

“The governmental entity is immune from suit if the money judgment sought is to be satisfied

out of the state treasury.” Id. (citations omitted).

       Kansas state law clearly characterizes the district courts as arms of the state

government—part of a unified judicial branch along with the Kansas Supreme Court and Kansas

Court of Appeals. Wilkins v. Skiles, No. 02–3190, 2005 WL 627962, at *4 (D. Kan. March 4,

2005); see generally, KAN. CONST. art 3. The legislature defines “state agency,” for purposes

of the state workers’ compensation fund, as “the state, or any department or agency of the state,

but not including . . . the district court with regard to district court officers or employees whose

total salary is payable by counties.” K.S.A. 44–575(a). The only court personnel who are not

included in the judicial personnel pay system, and are instead paid by the county, are county

auditors, coroners, court trustees and personnel in each trustee’s office, and personnel

performing services in adult or juvenile detention or correctional facilities. K.S.A. 20–162(a),

(b). District court judges are state officials. Schroeder v. Kochanowski, 311 F. Supp. 2d 1241,

1256 (D. Kan. 2004), see also Sigg v. Dist. Court of Allen Cty., Kan., No. 11-2625-JTM, 2012

WL 941144, at *4 (D. Kan. March 20, 2012) (district court judge is a state official and official

capacity claims against judge for money damages are barred).

       Any official capacity claim against a state official for monetary damages is barred by

sovereign immunity.       Furthermore, state officers acting in their official capacity are not

considered “persons” against whom a claim for damages can be brought under § 1983. Will v.

Mich. Dept. of State Police, 491 U.S. 58, 71 (1989). Any claim for monetary damages against




                                                   5
the state officials in their official capacities is subject to dismissal as barred by sovereign

immunity.

               B. State District Court Judge

       The state court judge is also entitled to personal immunity. “Personal immunities . . . are

immunities derived from common law which attach to certain governmental officials in order

that they not be inhibited from ‘proper performance of their duties.’” Russ v. Uppah, 972 F.2d

300, 302–03 (10th Cir. 1992) (citing Forrester v. White, 484 U.S. 219, 223, 225 (1988)).

       Plaintiff’s claims against the state court judge should be dismissed on the basis of judicial

immunity. A state judge is absolutely immune from § 1983 liability except when the judge acts

“in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)

(articulating broad immunity rule that a “judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority . . . .”); Hunt

v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994). Only actions taken outside a judge’s judicial

capacity will deprive the judge of judicial immunity. Stump, 435 U.S. at 356–57. Plaintiff

alleges no facts whatsoever to suggest that the defendant judge acted outside of his judicial

capacities. Plaintiff is directed to show cause why his claims against the state court judge should

not be dismissed based on judicial immunity.

               C. Thomas County District Attorney

       Plaintiff’s claims against the Thomas County District Attorney fail on the ground of

prosecutorial immunity. Prosecutors are absolutely immune from liability for damages in actions

asserted against them for actions taken “in initiating a prosecution and in presenting the State’s

case.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976). Plaintiff’s claims concerning his criminal

case fall squarely within the prosecutorial function. Plaintiff is directed to show cause why his



                                                 6
claims against the Thomas County District Attorney should not be dismissed based on

prosecutorial immunity.

       2. Request to have His State Criminal Charges Dismissed

       To the extent Plaintiff challenges the validity of his sentence or conviction, his federal

claim must be presented in habeas corpus. However, a petition for habeas corpus is premature

until Plaintiff has exhausted available state court remedies. See 28 U.S.C. § 2254(b)(1)(A)

(requiring exhaustion of available state court remedies). Likewise, before Plaintiff may proceed

in a federal civil action for monetary damages based upon an invalid conviction or sentence, he

must show that his conviction or sentence has been overturned, reversed, or otherwise called into

question. Heck v. Humphrey, 512 U.S. 477 (1994).

       3. Heck Bar

       If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would

necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v.

Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in a

§ 1983 action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. An online Kansas District Court

Records Search indicates that Plaintiff pleaded guilty in his state court criminal proceedings and




                                                 7
was sentenced on December 5, 2018.1 Plaintiff has not alleged that the conviction or sentence

has been invalidated.

          Even if Plaintiff could show that his claim did not necessarily implicate the validity of his

conviction or sentence, he would still need to show that he suffered an injury. “[T]he Fourth

Amendment’s shield against unreasonable seizures requires a prompt judicial determination of

probable cause following an arrest made without a warrant and ensuing detention.” Powell v.

Nevada, 511 U.S. 79, 80 (1994). Prompt generally means “within 48 hours of the warrantless

arrest; absent extraordinary circumstances, a longer delay violates the Fourth Amendment.” Id.

(citing County of Riverside v. McLaughlin, 500 U.S. 44, 56 (1991)).

          Recognizing that some delays are inevitable, the United States Supreme Court has found

that, as a general matter, a plaintiff's Constitutional rights are not violated if a judicial

determination of probable cause is held within 48 hours of the arrest. County of Riverside, 500

U.S. at 56. Of course, there are exceptions. An individual's rights may be violated—even if the

hearing is held within 48 hours—if the individual can prove that his or her probable cause

determination was delayed unreasonably. Id. at 57. Unreasonable delay occurs when the delay

is for the purpose of gathering additional evidence to justify the arrest, motivated by ill will

against the individual, or delay for delay’s sake. Id. (noting these exceptions and recognizing that

delays are reasonable when they are for “transporting arrested persons from one facility to

another, handling late-night bookings where no magistrate is readily available, obtaining the

presence of an arresting officer who may be busy processing other suspects or securing the

premises of an arrest, and other practical realities”).




1
    See 2018-CR-000133, Thomas County, Kansas, filed July 24, 2017.

                                                       8
         Plaintiff was sentenced in state court on December 5, 2018. It is unclear whether

Plaintiff received credit for the time he spent in custody following his initial arrest—the same

time he now contends he was unlawfully detained. See Ewell v. Toney, 853 F.3d 911, 917 (7th

Cir. 2017). “[A] section 1983 plaintiff may not receive damages for time spent in custody, if that

time was credited to a valid and lawful sentence.” Id. (citations omitted). If Plaintiff is not

entitled to seek damages related to his detention, then there is no injury that a favorable decision

by a federal court may redress. See id. at 918 (where judge ultimately found probable cause and

denied bail, plaintiff would not have been entitled to release any sooner, and because her time in

custody was later credited to a criminal sentence on another charge, plaintiff could not receive

damages for time spent in custody after her arrest).

IV. Response and/or Amended Complaint Required

         Plaintiff is directed to show good cause, in writing, why his Complaint should not be

dismissed for the reasons stated herein. Plaintiff is also given the opportunity to file a complete

and proper amended complaint upon court-approved forms that cures all the deficiencies

discussed herein.2 Plaintiff is given time to file a complete and proper amended complaint in

which he (1) raises only properly joined claims and defendants; (2) alleges sufficient facts to

state a claim for a federal constitutional violation and show a cause of action in federal court; and

(3) alleges sufficient facts to show personal participation by each named defendant.

         If Plaintiff does not file an amended complaint within the prescribed time that cures all

2
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (18-3216-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.

                                                          9
the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until May 9, 2019, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS FURTHER ORDERED that Plaintiff is also granted until May 9, 2019, in which

to file a complete and proper amended complaint to cure all the deficiencies discussed herein.

       The Clerk is directed to send Plaintiff forms for filing a civil rights complaint under 42

U.S.C. § 1983.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 9th day of April, 2019.



                                             S/ Sam A. Crow
                                             SAM A. CROW
                                             SENIOR U. S. DISTRICT JUDGE




                                               10
